Citation Nr: 0918670	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to total disability rating by reason of 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as the result of a single service connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided that at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

In this case, the Veteran is service connected for residuals 
of a subtotal gastrectomy and vagotomy, currently rated 60 
percent disabling.  He is therefore eligible for a TDIU 
rating, provided that the symptoms of his service connected 
disability are so severe as to preclude him from securing or 
following substantially gainful employment.  The Veteran 
retired from his job as a maintenance supervisor at a college 
in Febraury 2005.  He claims that he is unable to work 
because he has worsening gastrointestinal symptoms that 
interfere with his ability to perform occupational tasks.  

The Veteran was afforded a VA contracted examination in 
connection with his claim in November 2005.  However, while 
the examiner diagnosed postgastrectomy syndrome and stated 
that the Veteran was employable, he did not identify any of 
the Veteran's symptoms nor did he explain how the Veteran's 
symptoms affected his occupational functioning.  The 
examination did not provide sufficient information about the 
Veteran's disability, or the functional effects thereof, to 
allow a meaningful evaluation of the Veteran's claim.  See, 
e.g., Friscia v. Brown, 7 Vet. App. 294 (1995) (finding that 
a VA examination addressing the effects of the of the 
Veteran's service connected disability on his ability to work 
was necessary in order to evaluate his entitlement to TDIU 
benefits).  The Board therefore finds that a new VA 
examination that identifies the Veteran's symptoms and 
explains their effects on his ability to work is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for 
symptoms associated with his residuals of 
a subtotal gastrectomy and vagotomy since 
Febraury 2005.  Based on the response, 
the RO/AMC should undertake all necessary 
action to obtain copies of all clinical 
records that have not previously been 
obtained from any identified treatment 
source.  VA treatment records from 
Febraury 2005 to the present time should 
be obtained.  If no such records exist, 
this should be noted in the claims file.  
The Veteran should also be informed that 
he can submit evidence to support his 
claim.

2. The Veteran should then be afforded a 
VA examination to assess the current 
severity his residuals of a subtotal 
gastrectomy and vagotomy and the effects 
thereof on the his ability to secure or 
engage in employment.  All testing or 
studies deemed necessary should be 
performed.  The examiner should report in 
detail all of the Veteran's symptoms that 
are attributable to residuals of a 
subtotal gastrectomy and vagatomy, and 
should explain how these symptoms affect 
the Veteran's occupational functioning.  
The claims file should be made available 
for the examiner's review in connection 
with the evaluation. 

3.  After completion of the above 
development, the Veteran's claims should 
be re-adjudicated.  If the determinations 
remain unfavorable to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




